Citation Nr: 1733850	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-10 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966. 

This appeal comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The issue(s) of entitlement to service connection for left ear hearing loss and bilateral tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

While the Veteran was exposed to acoustic trauma during active military service, he does not have a right ear hearing disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

The VA has satisfied its duties to notify and assist.  The duty to notify was satisfied by a January 2010 letter as well as subsequent letters, rating decisions, and Statements of the Case.
The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310) were initially provided to the Veteran in the April 2012 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated in detail here.

The VA satisfied its duty to assist.  The Veteran's claims file contains all relevant documents including his service treatment/personnel records, VA treatment records, private treatment records and lay statements from the Veteran and his representative.  Adequate attempts were made to obtain other relevant records the Veteran identified.
The Veteran was afforded a relevant VA examination in July 2010.   The examiner reviewed the Veteran's claims file and conducted a thorough physical examination.  The Board finds that the examination and opinion are adequate, because they contain sufficient information to decide the appeal.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Neither the Veteran nor his representatives have questioned the adequacy of the examination or resulting opinion with respect to the right ear.  See, e.g., June 2017 Appellant's Brief (providing argument and requesting remand only with respect to tinnitus and left ear hearing loss).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any other potential issues in this regard.

Service Connection:  Right Ear Hearing Loss

The Veteran asserts entitlement to service connection for right ear hearing loss.  
 
Service connection for hearing loss shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

On the authorized audiological evaluation in July 1010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
35
LEFT
10
10
25
20
40

Speech audiometry revealed speech recognition ability of 100 percent in the both ears.

The Veteran does not have right hearing loss considered disabling for VA compensation purposes.  See 38 C.F.R. § 3.385.  Indeed, the auditory thresholds for the Veteran's right ear are 25 decibels or greater at only two frequencies (i.e., 3000 Hz and 4000 Hz).  Additionally, the Veteran's speech recognition score using the Maryland CNC test of 100 percent does not meet the criteria for a right ear hearing disability.  Id.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because audiometric testing has not shown the Veteran to have a right ear hearing loss disability for VA purposes, the criteria for establishing service connection for a right ear hearing loss disability have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The evidence is not in equipoise, but is against the Veteran's claim.  The benefit of the doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

The VA has a duty to assist a Veteran in making his case.  See 38 U.S.C. § 5103A.  That duty includes providing the Veteran with a medical examination when the elements of Section 5103A(d)(2) have been met.  McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006); 38 U.S.C. § 5103A(d)(2).  The McLendon factors were met and the Veteran was afforded a VA examination in July 2010.  Once the VA undertakes to provide an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The July 2010 VA Examiner stated that he was unable to offer nexus opinions with respect to the Veteran's left ear hearing loss and tinnitus without resort to speculation.  The examiner did not explain why a non-speculative opinion could not be provided or what information would be required to provide a non-speculative opinion.  The Board finds that remand is required to obtain an adequate opinion or an adequate explanation for why such an opinion cannot be provided.

Accordingly, the case is REMANDED for the following action:

1.  The entire claims file should be reviewed, if possible, by the July 2010 examiner; or if unavailable, by another appropriate examiner.  A new examination is not required, unless the examiner determines a new one is necessary.   The examiner should address the following questions:

a.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's left ear hearing loss is proximately due to, or the result of, his in-service exposure to acoustic trauma?

b.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's tinnitus is proximately due to, or the result of, his in-service exposure to acoustic trauma?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

To the extent possible, if the examiner cannot state an opinion without resorting to speculation, it would be helpful for the examiner to discuss which medical factors support finding an etiological relationship and which medical factors weigh against finding any etiological relationship.

2.  After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claims of entitlement to service connection for left ear hearing loss and for tinnitus.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


